Title: To John Adams from Mathew Carey, 6 August 1813
From: Carey, Mathew
To: Adams, John


His Excellency John Adams,
Sir,
Philada Aug. 6. 1813.


I enclose a letter for Mr Marston, by his request—& likewise some papers, recd. some months since, under an injunction that they should not leave my house. I return them, in order to ascertain whether it be agreeable to you to have them delivered to Mr Clarke, which, without your permission, it wd. be improper to do.
I remain, very respectfully, / your obt. hble. servt

Mathew Carey
